Citation Nr: 1010009	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for restrictive lung 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 
1961 to November 1963.  He also served on active duty in the 
Air Force from August 1990 to September 1991 and from August 
1992 to June 1993.  He served during various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) with the Air Force Reserve from August 
1979 until his retirement in December 1998.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from an October 2001 rating decision in 
which the RO, in pertinent part, denied the Veteran's claims 
for service connection for a nervous condition claimed as 
anxiety and posttraumatic stress disorder (PTSD) and for 
severe restrictive lung disease.  The Veteran perfected 
appeals to both issues.

In October 2004, the Veteran testified during an RO hearing; 
a copy of the transcript is in the record.

In a May 2008 decision, the Board affirmed the denials of 
service connection for an acquired psychiatric disorder, 
claimed as anxiety and PTSD, and for restrictive airway 
disease.  The Veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
Order dated in October 2009, the Court granted the parties' 
Joint Motion for Partial Remand (joint motion) and remanded 
the appeal to the Board for action consistent with the joint 
motion.  Additionally, the Veteran waived all claims of error 
regarding the May 2008 Board decision and abandoned his 
request for reversal or remand with respect to the denial of 
service connection for anxiety and/or PTSD.  Thus, the 
appeal, as to this matter, was deemed abandoned and was 
dismissed by the Court.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action, on his part, is required.


REMAND

The Veteran argues that exposure to chemicals such as smoke 
from burning oil wells, aviation fuels and leaking 
generators, while serving in the Air Force Reserve, to 
include his latter two periods of active duty during 
Operation Desert Shield/Desert Storm, caused his restrictive 
airway disease and therefore warrants service connection.

Both the Veteran's service personnel records and his 
testimony reflect that, while in the Air Force Reserve, he 
served as a cargo loadmaster, a flight engineer, and a jet 
engine mechanic with two extended periods of active duty 
during Operation Desert Shield/Desert Storm.  

Between October 1980 and December 1998, service treatment 
records reflect numerical designations of 1 up to 4 under P 
on the Veteran's physical profiles, i.e., PULHES (PULHES is 
the six categories into which a physical profile is divided.  
The P stands for physical capacity or stamina; the U for 
upper extremities; the L for lower extremities; the H for 
hearing and ear; the E for eyes; and the S stands for 
psychiatric).  The number 1 indicated that an individual 
possessed a high level of medical fitness and, consequently, 
was medically fit for any military assignment and the number 
4 indicated that an individual was medically unfit for any 
military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  Pulmonary function tests (PFTs) in September 
1989 were normal.  In January and February 1993, the Veteran 
was treated for bronchitis/pharyngitis on three occasions.  
On his last Air Force Reserve examination report dated in 
August 1996, the examiner noted that clinical findings for 
the chest and lungs were normal.

An April 1999 VA respiratory examination report reflects 
that, although the Veteran's chest was clear to auscultation 
and a chest x-ray showed clear lungs, PFTs revealed severe 
restrictive lung defect with paradoxical after 
bronchodilator.  

Private primary care treatment records show that the Veteran 
gave a history of smoking one pack a day for 13 years, 
stopping in 1973, and exposure to smoke from burning oil 
wells, diesel and petrochemicals/fumes, paints and other 
petrochemical substances, and contaminated food and water.  
However, he indicated that he wore chemical protective gear.  
A diagnosis of restrictive pulmonary disease initially showed 
up in May 1999.  [Parenthetically, the Board notes that 38 
C.F.R. § 3.300 (2009) bars service connection for 
disabilities claimed to be due to veterans' use of tobacco 
products during service for claims received after June 9, 
1998.]

In a September 2002 statement, K. T. DeF., M. D., opined that 
the Veteran's exposure to inhaled toxic material during his 
military service had resulted in his significant and 
irreversible pulmonary deficit.  Dr. K. T. DeF. added that, 
although the Veteran's service record may not reflect 
intermittent respiratory complaints, this is not unusual as 
many agents do not result in acute injury but with continued 
long-term exposure may result in severe pulmonary deficit.

In the joint motion, the parties agreed that the matter 
remaining on appeal should be remanded to ensure that all 
necessary and reasonable development, in particular they 
assert that the July 2007 VA examination and opinion were 
inadequate.  In that report, the examiner concluded that the 
Veteran's restrictive lung disease is not related to his 
military service; that there was no parenchymal lung disease 
shown by CT scan; that restrictive lung disease can be due to 
either extrinsic or extrinsic disorders; and that intrinsic 
disorders were ruled out with the CT scan.  This examiner 
advised that the Veteran should follow up with his primary 
care physician and possibly a pulmonologist to evaluate other 
possible causes of his disorder.  The parties noted that it 
is unclear why the CT scan ruling out parenchymal lung 
disease excluded all intrinsic disorders and, assuming so, 
why no extrinsic disorder could be service connected.

Here, the RO did not try to confirm that the Veteran was 
exposed to smoke from burning oil wells, diesel and 
petrochemicals/fumes, paints and other petrochemical 
substances while serving in the Air Force and the Air Force 
Reserve.  On remand, VA should ask the service department to 
indicate what, if any, hazardous chemicals/substances the 
Veteran most likely was exposed to during his nearly 20 years 
in the Air Force and the Air Force Reserve.  

Following development, the Veteran should be scheduled for an 
examination by a VA pulmonary physician for a new opinion as 
to whether the Veteran's severe restrictive lung disease is 
related to his Air Force and/or Air Force Reserve duty, to 
include active duty during Operation Desert Shield/Desert 
Storm.

Prior to arranging for the Veteran to undergo examination, VA 
should obtain and associate with the claims file all 
outstanding VA treatment records.  During his hearing, the 
Veteran indicated that he has received treatment at the East 
Orange VA Medical Center (VAMC).  The claims file only 
contains selected medical records from this VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, VA must obtain all outstanding 
treatment records from the above VAMC, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

The Veteran has indicated that his primary care physician is 
R. A. N., M.D.  The claims file contains records for this 
physician dated from October 11, 1993 to September 15, 2002.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, on remand, the Veteran should be asked to 
sign a release of records from Dr. R. A. N., since September 
15, 2002. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Air 
Force or other depository and request 
information to determine whether, and to 
what extent, the Veteran was exposed to 
toxic fumes, smoke and chemicals during 
his nearly 20 years in the Air Force and 
the Air Force Reserve as a cargo 
loadmaster, a flight engineer, and a jet 
engine mechanic.  In so doing, provide 
the service department or other 
depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment 
for the Veteran.  Associate all documents 
obtained with the claims file.  All 
efforts to obtain these records, and the 
responses received, must be documented in 
the claims file, and VA must continue 
such efforts until it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the East Orange, New Jersey 
VAMC, since December 11, 1998.  All 
records and/or responses received should 
be associated with the claims file.  

3.  Send a letter to the Veteran and his 
representative, requesting that the 
Veteran provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional 
medical records pertaining to his claim 
that are not currently of record, in 
particular outstanding copies of the 
Veteran's medical records from Dr. Ralph 
A. Napolitano, since September 15, 2002.  
The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo a VA examination, by a 
pulmonary physician, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include PFTs and CT scan, 
if deemed necessary) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's restrictive lung 
disease is etiologically related to 
service, to include exposure to 
chemicals, smoke and/or fumes from 
burning oil wells as a cargo loadmaster, 
flight engineer, and jet engine mechanic 
in the Air Force and/or the Air Force 
Reserve, to include two periods of active 
duty during Operation Desert 
Shield/Desert Storm; and/or is due to the 
Veteran's extensive history of smoking.  

A complete rationale should be provided 
for any opinion given, to include a 
discussion of the other opinions of 
record (the September 2002 statement of 
Dr. K. T. DeFusco and the March 2004 and 
July 2007 VA examiners' opinions).  In 
particular, the examiner should discuss 
why the July 2007 VA examiner stated that 
the CT scan ruling out parenchymal lung 
disease excluded all intrinsic lung 
disorders and, assuming so, why no 
extrinsic disorder could be service 
connected.  If any requested opinion 
cannot be given, the examiner should 
state the reason(s) why.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's remaining 
claim.  If the benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response.  Then, return the claims 
file to the Board for further appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


